Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 1 of 20 PageID# 6611




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 UNITED STATES OF AMERICA,
                                                           Case No. 1:20-cr-00143
         v.                                                Honorable T.S. Ellis, III
                                                           Trial: July 12, 2021
 ZACKARY ELLIS SANDERS,

                                  Defendant.


    DEFENDANT’S MEMORANDUM ON ADMISSIBILITY OF RULE 12.2(B) EVIDENCE
    REGARDING MR. ZACKARY ELLIS SANDERS’S MENTAL HEALTH CONDITION

         The Court has reserved decision (Dkt. 402) on the government’s motion to exclude

evidence at trial or, in the alternative, to continue the trial (Dkt. 371) pending receipt of the final

report from Dr. Tyler Whitney, memoranda from the parties, and further consideration by the

Court.

                                          INTRODUCTION

         Evidence of evidence of Mr. Sanders’s            condition is evidence “bearing on . . . the

issue of guilt,” Rule 12.2(b), in this case in three respects.

         First, it is essential for the jury to understand Mr. Sanders’s        in order to fairly

evaluate his explanation of his specifically intended purpose in allegedly using a minor to engage

in sexually explicit conduct, as alleged in Counts One through Five. Indictment (Dkt. 29).

Without such evidence, his stated explanation would likely seem counterintuitive or, as the Court

put it at the most recent hearing on June 11, 2021, “bizarre.” If credited, Mr. Sanders’s

explanation would support the accepted theory of lack of a culpable purpose under § 225l(a): that

his actual purpose of “producing a visual depiction” in these incidents was “merely incidental,”

United States v. McCauley, 983 F.3d 690 (4th Cir. 2020); United States v. Palomino-Coronado,
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 2 of 20 PageID# 6612




805 F.3d 127 (4th Cir. 2015), to his primary and more significant purpose of what he perceived

as “mentoring” individuals seeking to experience (and capable of consenting to) the BDSM

lifestyle.1

        Second, “the trial judge shall permit the jury to hear relevant evidence on the issue of

voluntariness.” 18 USC § 3501(a). Mr. Sanders’s               in comparison to non-disabled

individuals, made him significantly more susceptible to the threats and promises made to him by

the FBI to induce him to incriminate himself, and rendered him significantly less able to

appreciate his ability, or assert his will, not to be subjected to interrogation. Evidence about Mr.

Sanders’s         is also necessary to dispel any “common sense” interpretations or inferences

that his behavior in interacting with the FBI otherwise suggests that his statements were

voluntary.

        Finally, evidence of Mr. Sanders’s            condition is necessary in order to familiarize

the jury with the nature of his condition, and how it affects him, so that his observable behavior

in the courtroom, or manner of testifying in the event that he does testify, are not misinterpreted

or the cause of unfair bias or discrimination by the jury on account of his developmental

disability. Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.

        Admission of expert evidence of Mr. Sanders’s              is therefore essential to each of the

above evidentiary purposes, and is also compelled by his Sixth Amendment Right to Present a




1
 At the outset it should be clarified that, based on Dr. Whitney’s final report, the intention of the
defense with respect to its proposed Rule 12.2(b) notice is exclusively that “with respect to the
production charges, that it was not [one of] Mr. Sanders’s predominant purpose[s] to produce a
visual depiction.” Dkt. 305 at 1. It is not the defense’s intention to assert that the defendant’s
“development deficits prevented him from forming the requisite mens rea for the charged
offenses,” which, as the Court’s June 11 (Dkt. 402) observes, was stated in the defense’s
Memorandum in Support of the Motion for Leave to File a Rule 12.2(b) Notice, which was filed
prior to receiving Dr. Whitney’s final report. (Dkt. 305).


                                                  2
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 3 of 20 PageID# 6613




Defense and his right, under the Rehabilitation Act of 1973, to accommodation and to be free

from discrimination. The defense agrees wholeheartedly with the Court that there should be

nothing in the presentation of evidence of the defendant’s mental condition aimed at obtaining

sympathy.

                                            DISCUSSION

   I.       Rule 12.2(b) authorizes admission of evidence of a mental condition bearing on a
            mens rea element.

        By its own terms, Fed. R. Crim. P. 12.2(b) (“Rule 12.2(b)”) authorizes a defendant “to

introduce expert evidence relating to a mental disease or defect or any other mental condition of

the defendant bearing on . . . the issue of guilt.” Thus the rule anticipates a defendant will

introduce testimony on “mental disease or defect on the theory that such mental condition in

inconsistent with the mental state required for the offense charged.” 1974 Notes of Advisory

Committee on Rules, Rule 12.2(b). Many states have entirely abandoned this kind “diminished

capacity” as a defense, in favor of the insanity defense being the only means by which to escape

guilt based on mental defect evidence. In contrast, Virginia recently reversed its position with

the passage of several provisions specifically designed to ensure the consideration of

                           , especially         in the criminal adjudication process, including

allowing evidence of such a condition to negate mens rea, in amendments to §§ 19.2-120, 19.2-

163.03, 19.2-299, and 37.2-808 of the Code of Virginia. Furthermore, Congress’s expectation

that psychiatric evidence would remain admissible as to mens rea under the Insanity Defense

Reform Act of 1984 can be discerned from its failure to amend Rule 12.2(b), despite many

proposals to do so. United States v. Pohlot, 827 F.2d 889, n. 8 (3rd Cir. 1987) (“Congress’

failure to amend Rule 12.2(b), despite the fact that many bills did propose changes in the rule,




                                                  3
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 4 of 20 PageID# 6614




see e.g., S.1558, S.2669 (97th Cong.), indicates that Congress expected psychiatric evidence to

remain relevant to mens rea.”).

       Accordingly, courts have observed generally, in accordance with the understanding of the

Rules Advisory Committee, that evidence of a mental health condition is admissible to negate

any mental state required for the offense. Pohlet, 827 F.2d at 897 (“[W]e therefore reject the

government's contention that the Insanity Defense Reform Act either explicitly or implicitly bars

a defendant from introducing evidence of mental abnormality on the issue of mens rea”); United

States v. Gold, 661 F. Supp. 1127, 1131 (D.D.C 1987) (“Congress did not intend to restrict a

defendant's right to “straightforwardly deny[ ] the prosecution's prima facie case by attempting to

cast doubt on the prosecution's claim that a requisite mental element was present at the time of

the offense.”); United States v. Bartlett, 856 F.2d 1071, 1081, n. 9 (8th Cir. 1988) (“The Insanity

Defense Reform Act, as clarified by its legislative history and statutory scheme, clearly allows

Bartlett to raise the issue whether a mental disease or defect at the time of the alleged crime

rendered him incapable of forming the requisite intent.”); United States. v. Westcott, 83 F.3d

1354, 1358 (11th Cir. 1996) (“Psychiatric evidence is admissible to negate mens rea when the

evidence focuses on the defendant's specific state of mind at the time the offense was

committed.”). As put by Judge Richard Gergel in the case of




                                                 4
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 5 of 20 PageID# 6615




         A. Cases discussing the admissibility of mental condition evidence on “specific intent”
            crimes do not exclude admission of such evidence with respect to other kinds of
            mens rea elements such as motive and purpose.
         There are cases referencing negating “specific intent.” In this context, as can be seen in

the Court’s June 11 Order (Dkt. 402 at n. 3) 18 U.S.C. § 2251(a) has “intent” and “purpose”

mens rea elements which are two separate elements to be proven, McCauley, 983 F.3d at 695-96.

However they both fall under this “specific intent” rubric. The Fourth Circuit has interpreted the

“purpose” element as also being in the category of “specific intent”:


          As the text indicates, § 2251(a) contains a specific intent element: the
          government was required to prove that production of a visual depiction was a
          purpose of engaging in the sexually explicit conduct. Id.; see United States v.
          Lebowitz, 676 F.3d 1000, 1013 (11th Cir.2012). “It is simply not enough to
          say, ‘the photo speaks for itself and for the defendant and that is the end of the
          matter.’ ” United States v. Crandon, 173 F.3d 122, 129 (3d Cir.1999) . . . That
          is, a defendant must engage in the sexual activity with the specific intent to
          produce a visual depiction; it is not sufficient simply to prove that the
          defendant purposefully took a picture.

United States v. Palomino-Coronado, 805 F.3d 127, 130–31 (4th Cir. 2015) (emphases added).

See also United States v. Worrell, 313 F.3d 867, 873 (4th Cir. 2002)

   II.      The defense has a legally accepted theory of lack of mens rea that is supported
            by evidence of his mental condition.

         The Fourth Circuit decisions in McCauley and Palomino-Coronado, and cases cited in

these cases, establish a clear theory of lack of mens rea in relation to the “purpose” element in 18

U.S.C. § 2251(a) which encompasses the defense theory in relation to the “production” charges.

That theory cannot be advanced without expert evidence of the defendant’s              condition.

         A. Establishing that the “purpose” of creating a visual depiction was “incidental,” or
            not a “dominant purpose” of the sexual activity is an accepted legal theory of
            defense.

         In McCauley, the Fourth Circuit held that the “purpose” element in 18 U.S.C. § 2251(a)

“requires the government to prove that creating a visual depiction was ‘the purpose’ of an


                                                  5
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 6 of 20 PageID# 6616




accused for engaging in sexual conduct, not merely ‘a purpose’ that may happen to arise at the

same instant as the conduct.” 983 F.3d at 695. Thus, “[t]he differences” between “the purpose”

and “a purpose” “is whether the accused’s alleged purpose carries some predominant weight, as

required by the plain statutory language,” versus “whether [producing a visual depiction] was

one among many, potentially much more significant purposes.” Id. at 695.

       The Fourth Circuit rejected the government’s interpretation under which “‘a purpose’ to

[produce a visual depiction] could be ‘merely incidental’ to other more significant purposes.” Id.

at 695 (citing United States v. Torres, 894 F.3d 305, 312-13 (D.C. Cir. 2018) (finding evidence

sufficient that “obtaining the sexually explicit images was itself important to Torres-not merely

incidental to the immediate gratification he derived from [the minor's] conduct”)). Instead,

producing a visual depiction of the sexually explicit conduct must be “at the very least a

significant purpose in the sexual conduct itself, not merely incidental.” Id. at 695 (citing

Mortensen v. United States, 322 U.S. 369, 374 (1944) (interpreting “for the purpose of” under

the Mann Act to be “the dominant motive”); see also United States v. Sirois, 87 F.3d 34, 39 (2d

Cir. 1996); United States v. Raplinger, 555 F.3d 687, 693 (8th Cir. 2009).

       The Court in McCauley also made a significant point about the importance of the

mandatory minimum for the offense, obviously aimed at those who force children to submit to

being photographed or filed for commercial purposes, rather than cases of self-produced images

that had no such purpose. See McCauley, 983 F.3d at 696 (“Instructing a jury that it is sufficient

to find filming was ‘a purpose’ that could ‘arise at any time ‘during the sexual conduct is for

courts to improperly greenlight a fifteen-year minimum sentence for someone who engages in

sexual conduct and takes a picture.”) (citing Palomino-Coronado, 805 F.3d at 132); see also id.

at 132 (“[t]he single photo [was] not evidence that Palomino-Coronado engaged in sexual




                                                 6
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 7 of 20 PageID# 6617




activity with [the minor] to take a picture, only that he engaged in sexual activity with [the

minor] and took a picture.”).

       Clearly the Fourth Circuit has in mind here the vast difference between the commercial

“production of child pornography” as originally understood, and the exchange of self-produced

images over online social media that has prevalent today, even if McCauley and Palomino-

Coronado were far more egregious than many “social media” exchanges.

       Therefore, there is a legally accepted theory of lack of mens rea in a case charged under

18 U.S.C. § 2251(a), that there is a reasonable doubt about whether the purpose of the accused

for the creation of visual depictions was a dominant purpose, rather than merely incidental to

other reasons for alleged minors engaging in sexually explicit conduct.

       B. The defense will present evidence of the incidental nature of the purpose of
          creating visual depictions.
       The defense will present factual support showing that Mr. Sanders




Dr. Whitney’s Final Report (Dkt. 405-1) at 4. Dr. Whitney will explain why, as a result of his

        Mr. Sanders was pushed to




                           Id. at 50.

       In interacting with others online, including the alleged minor victims, Mr. Sanders



                                               but his behavior was merely a form of




                                                 7
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 8 of 20 PageID# 6618
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 9 of 20 PageID# 6619




       C. Evidence of the defendant’s mental condition is essential for the jury to be able to
          understand and fairly evaluate the defense case.
       As Dr. Whitney’s report makes clear, Mr. Sanders’s            causes him to

                                                                              ; thus, it is essential

for the jury to understand that what a typically developing person might infer will not apply to

Mr. Sanders. In previous hearing, this Court quoted the following proposition from Cameron:

         Because psychiatric evidence (1) will only rarely negate specific intent, (2)
         presents an inherent danger that it will distract the jury from focusing on the
         actual presence or absence of mens rea, and (3) may easily slide into wider
         usage that opens up the jury to theories of defense more akin to justification,
         district courts must examine such psychiatric evidence carefully to ascertain
         whether it would, if believed, support a legally acceptable theory of lack of
         mens rea.

       Cameron, 907 F.2d at 1067 (quotation and citation omitted). The suggestion by appellate

courts that a psychiatric evidence “will only rarely negate specific intent,” id. at 1067, is not

applicable here.

       This “rarity” concept derives from Unites States v. Pohlot, where that decision stated,

"[o]nly in the rare case, however, will even a legally insane defendant actually lack the requisite

mens rea purely because of mental defect.” 827 F.2d at 900 (emphasis added). This is quoted

in Cameron, 907 F. 2d at 1066, and is the antecedent to the above quotation. Cameron explains

at this point why it would be rare that an accused could articulate a viable theory of defense in

this situation because it would almost always be an insanity defense in disguise. But here, in this

case, the defense is not asserting that the “purpose” element is “negated” “purely because of

mental defect.” Pohlet, 827 F.2d at 900. Here, the mental condition “sheds light on” Mr.

Sanders’s purpose in an essential, irreplaceable way.

       Finally, while some defendants who have a pertinent mental health condition might

conceivably be able to testify about how their condition affected them (the defendant in Staggs,


                                                 9
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 10 of 20 PageID# 6620




for example, for whom it was still error to have excluded the mental health evidence), but that is

not going to be the case with most defendants, including the present defendant who

                           .

          Our assumptions about the capabilities of jurors to assess and properly credit the

testimony of others, or their tales, by whomever told, assumes that the jurors have Theory of

Mind and that they have an intuitive sense of how to assess the minds of others. “Intent to

commit a crime is almost always a question of fact for the jury to decide based on the life

experiences and common sense of its members. Most medical experts, including psychiatrists,

are rarely able to make meaningful contributions that can properly guide jurors in this task.”

United States v. Ricketts, 146 F.3d 492, 498 (7th Cir. 1998). But this appeal to “life experience

and common sense” of jurors, which research tells us mostly boils down to bias and prejudice, is

not applicable to the estimation of the behavior and point of view of one whose mind developed

in a substantially different world. The jurors need to know about that world too, and their life

experience and common sense are no use in the case of judging a person with

   III.      Evidence of the defendant’s mental condition is essential for understanding the
             involuntariness of Zackary’s statements to the FBI.

          The defense has already documented the calculatedly coercive environment, the threats,

promises, and psychological techniques used by the FBI in its efforts to elicit incriminating

information from Mr. Sanders. Memorandum In Support of Motion to Suppress Statements,

Dkt. 150. The completely unnecessary mass of 26 armed agents, the display of weapons and

shouting at the suspect and his parents is designed to rattle the accused and with no other purpose

than to overcome the resistance of the accused to speak. Every legitimate objective of the

execution of the search warrant could have been accomplished without this over-the-top display

of aggression. This tactical display is common because it has proven very successful in getting



                                                  10
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 11 of 20 PageID# 6621




incriminating statements from typically developed subjects who are initially often put in fear of

death as was Risa Sanders for her son’s life.

       The interrogation was deliberatively coercive. The agents repeatedly threatened to take

away the entire family’s electronic devices—on which they all relied for work—unless Mr.

Sanders provided them information and passwords. They isolated Mr. Sanders and rolled over

his pleas for his mother, which clearly notified the agents of his weakness, which knowledge

only fueled their pressure on him. They brushed aside his expressed concern about not having a

lawyer and were even elusive about is right to cut off questioning, that he could stop at “some

point” if he wanted. Multiple times that if he did not give them truthful information, they were

going to take all of the devices in the home, knowing how much of a threat that was to him, and

implicitly suggesting that they wound not take devices if he spoke. Id. at 6. They lied to him

and threatened a § 1001 charge that would put him in jail.

       Mr. Sanders made statements explicitly indicating that he did not want to speak and that

he felt he was being coerced. Id. at 8. All this implicate the question of how more severely this

objective evidence of coercion, and the effects of coercion actually operate on somebody with




               , while literally and concretely fastening on the promises and threats being made.

       A jury might look for clues as to voluntariness in things that happen, exchanges, and the

ensuing interrogation, such as the fact that the defendant was able to speak with his mother at

one point, or that he pedantically instructed the agents regarding techniques for searching the

Internet. This might be taken to mean one thing when done by an individual who is affected by

his        and needs explanation.




                                                11
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 12 of 20 PageID# 6622




      IV.      Evidence of the defendant’s mental condition is necessary in order to familiarize
               the jury with the nature of his condition, and how it affects him as a participant
               in the proceedings.

            Being a defendant in a courtroom is an extremely complex social situation. Ordinarily it

will be the most challenging, anxiety ridden and exhausting situation a person with              will

ever have ever experienced. Lawyers and judges tend to think of a trial simply as a very ordered

linear process, with fixed and understood roles for the participants. We do not pay attention to

the lighting, the carpet, the sound system, shiny handcuffs, recording devices or stenographers,

or the sounds of ventilation systems. These things can be persistently upsetting or distracting for

the             defendant,

                                                 .

            Even a typically developed accused is at the height of anxiety and challenged in

effectively participating in the process—knowing when to speak up to the lawyer, the

appropriate gestures and behavior.




            In some cases, this can go unnoticed, by the lawyers, the judge, and a jury. But so will the

fact that the accused has gone through the entire moment, day, or multi-day proceeding without

comprehending what we expect, or, more important, the entire import of the whole thing. But

sometimes the stress can be so great and the need for escape be so profound that the

               will decompose or act out in an aggressive way—sometimes in a way that might be

misinterpreted by security personnel in such a way that unnecessarily causes the situation to




                                                     12
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 13 of 20 PageID# 6623




escalate. For example, grabbing or touching or speaking loudly to the accused can provoke a

wild physical “fight or flight” response.

       The majority of children with            are bullied in social setting, especially schools,

often creating extreme anxiety about going to school, and engaging in social situations where

there are strangers and imponderable group dynamics. A trial combines all these fears because

there is not only a novel social situation with strangers, but the strangers are also actually

“judging” them, prepared to reject and punish them, triggering all the emotional response from

other social experiences of social rejection and abusive response.

       This not only requires support, but being prepared for unpredictable and insuppressible

outbursts if the pressure gets too great. While the          accused is may chronologically be an

“adult” or older adolescent, the social and emotional response skills are most likely at the level

of a small child.

                defendants may need numerous breaks in the proceedings to have things

explained to them, or to recover from stress of particular moments, or the exhaustion of trying to

concentrate for just an hour of a proceeding.

       Of course, we have a fascination with how a defendant appears in a courtroom, with very

unrealistic and unfair assumptions about how an accused is “supposed” to respond to courtroom

developments. These expectations are often very unfair enough in the case of the typically

developed defendant who might not look remorseful, or Of course, contrite or caring at certain

moments where a juror might expect this. But the              defendant especially may exhibit no

emotional response in facial expressions, or may exhibit “inappropriate affect” – smirking or

giggling at extremely inappropriate times, or appear disinterested in a way that seems callous or

“guilty.”




                                                  13
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 14 of 20 PageID# 6624
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 15 of 20 PageID# 6625
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 16 of 20 PageID# 6626




developed by skilled counsel . . . could [induce] a reasonable doubt in the minds of enough

jurors to avoid a conviction the constitutional standard of materiality has been met.” United

States v. Miller, 411 F.2d 825, 832 (2d Cir., 1969). If the evidence “could . . . in any reasonable

likelihood have affected the judgment of the jury” a sufficient showing of materiality has been

made under our constitution. Giglio v. United States, 405 U.S. 150, 154 (1972) (Burger, L.J., for

a unanimous court); Napue v. Illinois, 360 U.S. 264, 271 (1959).

       As the Supreme Court said in United States v. Agurs:
         The proper standard of materiality must reflect our overriding concern with the
         justice of the finding of guilt. Such a finding is permissible only if supported
         by evidence establishing guilt beyond a reasonable doubt. It necessarily
         follows that if the omitted evidence creates a reasonable doubt that did not
         otherwise exist, constitutional error has been committed.

United States v. Agurs, 427 U.S. 97, 112-113 (1976) (emphasis added).

       In Pennsylvania v. Ritchie, 480 U.S. 39 (1987), affirming the compulsory process rights

of the accused to favorable information in confidential child sex abuse reports for use at trial, the

Supreme Court said, “our cases establish, at a minimum, that criminal defendants have . . . the

right to put before a jury evidence that might influence the determination of guilt.” Id. at 56.

       Thus, in deciding issues such as relevance, a court cannot demand to be persuaded by the

proposed evidence, and must rather consider whether it might give rise to a reasonable doubt in

the mind of a rational juror.

             1. Risks of Prejudice, Reliability, Confusion must be addressed other than with
                preclusion.

       Having determined “relevance” of expert testimony, judges are pressed by prosecutors

with claims that the evidence would be confusing to a jury and not “probative” enough, or

“speculative,” much as suggested by the statement that “[m]ost medical experts, including

psychiatrists, are rarely able to make meaningful contributions that can properly guide jurors in



                                                 16
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 17 of 20 PageID# 6627




this task,” in United States v. Ricketts, 146 F.3d at 498. However, these concerns can be

addressed by careful presentation of the evidence and, if necessary, cautionary instructions:


           Allowing the judge discretion to balance the probative value of evidence
           against the danger that it will improperly influence the jury raises several
           problems. To begin with, it implies that, in counteracting the dangers of
           prejudice, the judge is free to exclude probative evidence rather than admit it
           under cautionary instructions. Yet Washington teaches that it is
           unconstitutional for a court to resort to exclusion when the less drastic
           alternative of sending the evidence to the jury under cautionary instructions is
           available. Furthermore, the jury is constitutionally presumed to be able to
           follow its instructions in all but the most extraordinary cases.(footnote
           omitted) Ordinarily, therefore, the compulsory process clause denies the judge
           any discretion to exclude relevant evidence.5

      Such questions remind us of the directive in Washington that it is for the jury to “decide

where the truth lies.” Washington v. Texas, 388 U.S. 14, 19 (1967).


           But the district court is not free to dismiss logically relevant evidence as
           speculative: [I]f the evidence [that someone else committed the crime] is in
           truth calculated to cause the jury to doubt, the court should not attempt to
           decide for the jury that this doubt is purely speculative and fantastic but should
           afford the accused every opportunity to create that doubt.

United States v. Stever, 603 F.3d 747, 754 (9th Cir. 2009) (quotation and citation omitted).

Here there is nothing missing in the relevance, or probative value of the evidence of the

defendant’s mental health condition. The expert will be offering opinions, but founded on

accepted and validated clinical practices. And the government can have its experts too. While

“confusion” in the case of conflicting is simply one of the inevitable challenges of adjudication.

The ultimate question is whether the evidence is something a jury is capable of rationally

evaluating. While the world of            is unfamiliar, and often the facts are counterintuitive, it is

not irrational, and for thousands of professionals it is all they deal with.



5
    Westen, The Compulsory Process Clause, supra p. 212


                                                   17
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 18 of 20 PageID# 6628




    VI.      In the case of a disabled accused, the right of the disabled to accommodations in
             communicating their case to the jury, and the right to be free from
             discrimination, compel doubt about admissibility to be resolved in factor of the
             accused.

          The Court observed that the defense had not cited precedent for the proposition that the

defendant’s status as a disabled person needs to be considered in determining these questions.

This is true. In fact, no other federal district court has been asked this in a case that went to trial.

While the rarity of actual trials of         persons is one factor, the reality is that all actors in the

criminal courts, state and federal, have been unprepared to meaningfully address the

                . However, the lack of judicial rulings does not end the question. There is a

national policy in a federal statute that creates a protected class of persons with disabilities. Here

the need for accommodation is clear, and the prejudice to the accused of having the jury ignorant

of empirical facts about his condition that pervasively affects his life, his beliefs, his

understanding, and his culpability, as they sit in judgment of him, is of direct concern in the

accommodation and antidiscrimination policies embedded in the Rehabilitation Act. Some

federal judge will acknowledge this and set that precedent, and we submit it should be this Court.


                                           CONCLUSION

          For the foregoing reasons, Mr. Sanders must be allowed to introduce expert testimony

essential to the jury’s accurate understanding of           and how Mr. Sanders’s developmental

disability impacted both his ability to perceive and react to questioning by law enforcement, and

to his intent and purpose in engaging in the online conduct charged in the indictment. The jury

must not be allowed to decide Mr. Sanders’s guilt or innocence based on mere intuition and

erroneous preconceptions, or a                                         condition that many

experienced clinicians fail even to recognize. Encouraging the Court to preclude defense




                                                   18
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 19 of 20 PageID# 6629




available to the accused recklessly invites the Court to conduct a trial the outcome of which

could never be sustained.

                                             Respectfully submitted,

                                             ZACKARY ELLIS SANDERS
                                             By Counsel

                                             Respectfully submitted,

                                                         /s/
                                             Nina J. Ginsberg (#19472)
                                             Zachary Deubler (#90669)
                                             DiMuroGinsberg, P.C.
                                             1101 King Street, Suite 610
                                             Alexandria, VA 22314
                                             Telephone: (703) 684-4333
                                             Facsimile: (703) 548-3181
                                             Email: nginsberg@dimuro.com
                                             Email: zdeubler@dimuro.com
                                                         /s/
                                             Jonathan Jeffress (#42884)
                                             Jade Chong-Smith (admitted pro hac vice)
                                             KaiserDillon PLLC
                                             1099 Fourteenth St., N.W.; 8th Floor—West
                                             Washington, D.C. 20005
                                             Telephone: (202) 683-6150
                                             Facsimile: (202) 280-1034
                                             Email: jjeffress@kaiserdillon.com
                                             Email: jchong-smith@kaiserdillon.com

                                                        /s/
                                             Mark J. Mahoney (admitted pro hac vice)
                                             Harrington & Mahoney
                                             70 Niagara Street, 3rd Floor
                                             Buffalo, New York 14202-3407
                                             Tel.: 716-853-3700
                                             Facsimile: 716-853-3710
                                             Email: mjm@harringtonmahoney.com

                                             Counsel for Defendant Zackary Ellis Sanders




                                                19
Case 1:20-cr-00143-TSE Document 412 Filed 06/21/21 Page 20 of 20 PageID# 6630




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was served this 21st day of
June 2021, on all counsel of record.
                                              /s/ Jonathan Jeffress
                                              Jonathan Jeffress




                                               20
